Felton, Chief Judge.
The present appeal was docketed in this court on April 2, 1969, and no enumeration of errors or brief was filed by appellant until more than 20 days later (on April 23,1969).
Rules of this court, numbers 13 (a), as amended on February 10, 1969, and 15 (a), as amended on February 20 and March 12, 1969, require the enumeration of errors to be filed within 20 days of the docketing of the appeal or the appeal is not perfected and must be dismissed. Since no providential cause for the late filing is shown, the appeal must be dismissed. Thomas v. State, 118 Ga. App. 748 (165 SE2d 477); Denham v. State, 119 Ga. App. 115 (166 SE2d 579); Powell v. Powell, 119 Ga. App. 558 (167 SE2d 662).

Appeal dismissed.


Pannell and Quillian, JJ., concur.